COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               December 7, 2016
                              No. 10-16-00365-CV
                                 CLYDE F. HILL
                                      v.
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO CHASE HOME FINANCE, LLC
                                       
                                center-4254500
                      From the County Court at Law No. 1
                            McLennan County, Texas
                          Trial Court No. 20160637CV1
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that Clyde F. Hill has failed to comply with a court order or a notice from the clerk requiring a response or other action within a specified time, it is the judgment of this Court that the appeal is dismissed.  
	It is further ordered that JPMorgan Chase Bank, National Association, is awarded judgment against Clyde F. Hill for JPMorgan Chase Bank, National Association's appellate costs that were paid, if any, by JPMorgan Chase Bank, National Association; and all unpaid appellate court cost, if any, is taxed against Clyde F. Hill.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
						PER CURIAM
left770318500			SHARRI ROESSLER, CLERK294576517462500
				
By: ___________________________
				Nita Whitener, Deputy Clerk